internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc ita - genin-154963-01 date dear this responds to your letter of date you requested general information about whether amounts paid for cayenne pepper recommended by a naturopathic physician as a treatment for raynaud's disease qualify as an expense for medical_care under sec_213 of the internal_revenue_code sec_213 allows as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer spouse or dependent under sec_213 an expense is for medical_care if its primary purpose is the diagnosis cure mitigation treatment or prevention of disease the income_tax regulations state that the deduction for medical_care expenses will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness an expense that is merely beneficial to the general health of an individual is not an expense for medical_care sec_1_213-1 a taxpayer who claims that an expense of a peculiarly personal nature is primarily for medical_care must establish that fact among the objective factors that indicate that an otherwise personal_expense is for medical_care are the taxpayer’s motive or purpose recommendation by a physician linkage between the treatment and the illness treatment effectiveness and proximity in time to the onset or recurrence of a disease 12_tc_409 the taxpayer must also establish that the expenses would not have been incurred but for the disease or illness commissioner v 62_tc_813 legal costs related to taxpayer’s divorce claimed as treatment for depression disallowed 53_tc_487 medical deduction denied for golf expenses of taxpayer who had been playing golf for years before incurring an illness while diagnosis of a medical_condition by a doctor may be helpful or necessary to establish that an amount_paid is for medical_care and not some other purpose there is no requirement that treatment must be provided by a doctor or other traditional health professional accordingly in dickie v commissioner t c memo the court held that treatments directed by a naturopathic doctor may qualify as medical_care see also crain v commissioner t c memo holistic healing center tso v commissioner t c memo native american healing ceremony performed by genin-154963-01 medicine man revrul_70_170 1970_1_cb_51 patterning exercises administered to a mentally retarded child by a non-professional individual finally the cost of food is not an expense for medical_care to the extent the food constitutes a substitute for food that an individual would normally consume to meet nutritional requirements revrul_55_261 1955_1_cb_307 46_tc_672 applying these principles the cost of cayenne pepper may qualify as an expense for medical_care if the taxpayer can substantiate all of the following circumstances the taxpayer or a spouse or dependent has a medical_condition disease illness or injury the taxpayer’s purpose in purchasing the cayenne pepper is to treat or alleviate the medical_condition the taxpayer would not have purchased the cayenne pepper but for the medical_condition and the taxpayer is not consuming the cayenne pepper to satisfy normal nutritional requirements if you have any questions or require additional information please contact donna m crisalli at sincerely associate chief_counsel income_tax accounting by thomas d moffitt chief branch
